 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDContee Sand and Gravel Company, Inc. and Its AlterEgos Calan Concrete Corp.and Tycon,Inc.andDrivers, Chauffeurs,and Helpers Local UnionNo. 639,affiliatedwith International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of AmericaTycon,Inc.andDrivers,Chauffeurs,and HelpersLocal Union No.639, affiliated with Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaContee Sand and Gravel Company, Inc.andDrivers,Chauffeurs,and Helpers Local Union No. 639,affiliatedwith InternationalBrotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of AmericaCalan Concrete Corp.andDrivers,Chauffeurs, andHelpers Local Union No.639, affiliated withInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Cases5-CA-13661,5-CA-13722,5-CA-13971, 5-CA-14254-1, 5-CA-14254-2, and 5-CA-14254-328 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 7 May 1984 Administrative Law JudgeJames M. Fitzpatrick issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,'findings, and'We agree with the judge's ruling, for the reasons stated by him, toexclude the General Counsel's evidence regarding alleged collective-bar-gaining agreements which the Respondents allegedly refused to executein violation of Sec 8(a)(5) and(I)of the Act In response to our col-league's partial dissent,we note that the alleged unfair labor practiceswhich the parties were attempting to settle during September and Octo-ber 1981 involved,inter alia,the Respondents'failure to abide by Re-spondent Contee's collective-bargaining agreement with the Union Ac-cording to the General Counsel's offer of proof, an understanding wasreached at those settlement negotiations that the Respondents would exe-cute new collective-bargaining agreements with the UnionMoreover,those alleged new agreements were purportedly appended to the "Re-lease and Settlement Agreement"subsequently prepared by the UnionAs the General Counsel has acknowledged, the complaint allegation thatthe Respondents violated Sec.8(a)(5) by refusing to sign the alleged newcollective-bargaining agreements necessarily involves consideration ofconduct or statements made during the settlement negotiations The Gen-eralCounsel argues, however,and the dissent agrees, that the evidencedeemed inadmissible by thejudge "was not offered to prove the validityof a claim which was being discussed during these negotiations, butrather was offered 'for another purposeTo the contrary, we find thatthe alleged new collective-bargaining agreements were so closely inter-twined with the unfair labor practices then under discussion that theycannot be separated therefromWe further note that Rule 408 of the Fed-eral Rules of Evidence specifically states, "Evidence of conduct or state-ments made in compromise negotiations islikewisenot admissible " (Em-phasis added) Thus, where, as here, the alleged unfair labor practice canbe proven only with evidence that otherwise is inadmissible under Rule408, we do not agree with the dissent that the "for another purpose" ex-conclusions2 and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondents, Contee Sand andGravel Company, Inc., Laurel, Maryland; CalanConcrete Corp., Kensington and Beltsville, Mary-land;Tycon, Inc., Beltsville,Maryland, their offi-cers, agents, successors, and assigns, shall1.Cease and desist from(a)Failing or refusing to bargain with Drivers,Chauffeurs and Helpers Local Union No. 639, af-filiatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive collective-bargaining rep-resentative of the Respondent's employees in thebargaining unit described below, by failing or re-fusing to abide by the terms of the collective-bar-gaining agreement effective 16 May 1979 through15May 1982 between Contee Sand and GravelCompany, Inc. and the Union. The appropriatebargaining unit is:All ready-mix truck drivers, ready-mix me-chanics,ready-mixmechanics'helpersandpartsmen, yard helpers, dump truck drivers,tractor-trailer truck drivers, dump truck andtractor-trailermechanics, and mechanics' help-ers employed by Respondents Contee Sandception to Rule 408 encompasses the exception sought by the GeneralCounsel here2In adopting the judge's conclusions,we note that no exceptions werefiled to the 8(a)(5) and (1) violations found by the judge, and that theGeneral Counsel filed exceptions limited to the judge's exclusion of cer-tain evidence,referred to above in fn 1, regarding alleged agreementswhich the Respondents refused to execute and his failure to find an addi-tionalviolation ofSec 8(a)(5) based thereonsThe judge's recommended Order requires the Respondents to ceaseand desist from failing or refusing to recognize and bargain with theUnion and further includes a corresponding affirmative order provisionWe note, however,that the consolidated complaint did not allege-andthe judge did not specifically find-that the Respondents generally re-fused to recognize and bargain with the Union Accordingly, we shallmodify the Order and notice to conform to the actual violations foundAdditionally,because it appears that the Respondents are no longer ac-tively engaged in operations,we shall order the Respondents to mail tothe Union and to each of the employees employed on the dates the Re-spondents ceased operations copies of the attached notice signed by theRespondentsWe also note,in clarification of thejudge's remedy, thatbackpay is to be computed in a manner consistent with Board policy asset forth inOgle Protection Service,183 NLRB 682 (1970).Chairman Dotson and Member Dennis,as indicated in her partial dis-sent, shall modify the judge's Order, consistent with the Supreme Court'sopinion inNLRB v Bildisco & Bildisco,104 S Ct 1188 (1984), to providethat the Respondents' liability under the order provisions shall terminateon 24 August 1982, the date Respondent Contee filed its Chapter 7 peti-tion in bankruptcy SeeEdward Cooper Painting,273 NLRB 1768 (1985)Member Hunter, for the reasons set forth in his dissent inEdward CooperPainting,disagrees with terminating the remedy as of 24 August 1982 be-cause all of the violations found herein preceded the filing of the bank-ruptcy petition274 NLRB No. 82 CONTEE SAND & GRAVEL CO575and Gravel Company, Inc., Calan ConcreteCorp., and Tycon, Inc., excluding dispatchers,supervisory and managerial personnel, owner-operators, employees of owner-operators, inde-pendent contractors and employees of inde-pendent contractors.(b)Unilaterally altering the terms and conditionsof employment of employees in the above-de-scribed bargaining unit without notice to, or con-sultation with, the Union.(c) Failing or refusing to furnish the Union withinformation it requests which is relevant to itsfunction ^ as representative of employees in theabove-described bargaining unit.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action whichwill effectuate the policies of the Act.(a)Abide by the terms of the collective-bargain-ing agreementeffective 16May 1979 through 15May 1982 between the Union and Contee Sand andGravel Company, Inc., except that the Respond-ents' liability under this provision shall terminate asof 24 August 1982, the date Contee filed its petitionin bankruptcy.(b)Make whole the employees in the above-de-scribed bargaining unit for any loss of pay or bene-fits suffered by reason of the unfair labor practicesfound herein, and make whole the TeamstersHealth and Welfare and Pension Funds for contri-butions which have not been paid for the benefit ofthose employees in the manner described in thesection of the judge's decision entitled "Remedy,"except that the Respondents' liability under thisprovision shall terminate as of 24 August 1982, thedate Contee filed its petition in bankruptcy.(c)On request by the Union, furnish it informa-tion relevant to the performance of its obligationsas bargaining representative of employees in theabove-described bargaining unit.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and allother records necessary to analyze theamount of backpay and benefit fund contributionsdue under the terms of this Order.(e)Mail a copy of the attached notice marked"Appendix"4 to the Union and to all employees4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "who were employed by the Respondents immedi-ately prior to their cessation of operations. Suchnotice shall be mailed to the last known address ofeach employee. Copies of the notice, on forms pro-vided by the Regional Director for Region 5, afterbeing signed by the Respondents' authorized repre-sentative, shall be mailed immediately upon receipt,as directed above.(f)Notify the RegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations not specifi-cally found herein.MEMBER DENNIS, dissenting in part.Contrary to my colleagues, I would reverse thejudge's ruling excluding certain evidence that theGeneralCounsel offered.The General Counselsought to prove that the Respondents refused toexecute a collective-bargaining agreement and a re-lease the parties had agreed on during settlementnegotiations. Iwould find the General Counsel'sevidence admissible, and I would remand this caseto the judge to take evidence about whether theparties actually reached agreement and to makefindings about the Respondents' admitted refusal toexecute the written contract and release.The facts in this case can be stated briefly.During September and October 1981, the Unionand the Respondents held a number of negotiatingsessions to discuss settlement of two pending unfairlabor practice charges and a pending grievance.The unfair labor practice charges had been filedduring the summer of 1981 and involved alter egostatus, repudiation of the existing contract, and fail-ure to provide information. The grievance hadbeen filed in November 1980 and involved the Re-spondents' failure to make contributions to fringebenefit funds under the contract. The complaint al-leges, inter alia, that on 27 October 1981 the Unionand the Respondents reached complete agreementregarding the terms and conditions of employmentfor unit employees; that the parties agreed to incor-porate their agreement in a collective-bargainingagreement and a release settling the pendingclaims; but that on 17 December 1981 the Re-spondents refused to execute the written agree-ments the Union requested theysign.On 30 De-cember 1981 the Union filed an unfair labor prac-tice charge alleging that the Respondents' failure toexecute the agreed-upon contract and release vio-lated Section 8(a)(1) and (5) of the Act. Becausethe Respondents never executed the agreement tosettle the other unfair labor practice charges, all 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe pending charges were consolidated for hearingin this case.At the hearing, the judge refused to admit anyevidence, either testimony or documents, offered toprove that the parties reached an agreement, rely-ing on Rule 408 of the Federal Rules of Evidence.Rule 408 states:Evidence of (1) furnishing or offering orpromising to furnish, or (2) accepting or offer-ing or promising to accept, a valuable consid-eration in compromising or attempting to com-promise a claim which was disputed as toeither validity or amount, is not admissible toprove liability for or invalidity of the claim orits amount. Evidence of conduct or statementsmade in compromise negotiations is likewisenot admissible. This rule does not require theexclusion of any evidence otherwise discover-ablemerely because it is presented in thecourse of compromise negotiations. This rulealso does not require exclusion when the evi-dence is offered for another purpose, such asproving bias or prejudice of a witness, negativ-ing a contention of undue delay, or proving aneffort to obstruct a criminal investigation orprosecution.In his decision, the judge reaffirmed his rulingexcluding the General Counsel's evidence as evi-dence of conduct or statements made in compro-rilisenegotiations. The judge noted that there wasno dispute that the Respondents had refused to exe-cute the written agreements when requested to doso by the Union, but also noted that the Respond-ents denied the parties had reached an agreement.In the absence of any admissible evidence to sup-port a finding that the Respondents refused to exe-cute an agreed-upon contract, the judge dismissedthe allegation.Based on independent evidence,however, the judge found that the Respondentscommitted the other unfair labor practice violationswhich the parties were attempting to settle duringthe negotiations in September and October 1981.The General Counsel argues that, even thoughthe rejected evidence clearly involves conduct orstatements made in settlement negotiations, this evi-dence was not offered to prove the validity of aclaim which was being discussed during these ne-gotiations, but rather was offered "for another pur-pose," i.e., to show merely that the Respondentsmade an agreement that they later refused to sign.The General Counsel distinguishesPhiladelphiaBuildingTradesCouncil (Altemose Construction),222 NLRB 1276 at fn. 1 (1976), cited in the judge'sdecision, because that case involved an attempt touse evidence of settlement discussions to prove thesame unfair labor practice that the parties weretrying to settle.I agree with the General Counsel that the reject-ed evidence is admissible under Rule 408 because itwas offered for a purpose other than to show thatthe Respondents committed the unfair labor prac-tices the parties were trying to settle. The refusal-to-execute allegation could not possibly have beeninvolved in the settlement discussions, because theunfair labor practice charge containing the allega-tionwas not filed until over 2 months later. Fur-ther, such evidence was certainly not needed toprove the other unfair labor practices being dis-cussed, because the judge found those violationsoccurred based on independent evidence withoutconsidering the settlement negotiations. I wouldfind that the General Counsel's evidence was of-fered to show simply that the parties actuallyreached an agreement that the Respondents thenrefused to execute. Section 8(d) of the Act requiresthe Board at least to consider such evidence aboutwhether the parties reached agreement where thereis an allegationthat one party refused to execute awritten contract incorporating that agreement.' Aparty should not be allowed to renege on a con-tractwith impunity because agreementwasreached during settlement negotiations.Thus, I would reverse the judge's ruling exclud-ing this evidence and would remand this case tothe judge for further proceedings. Accordingly, Idissent from my colleagues' adoption of the judge'sdecision on this point. I agree with my colleagues'decision in all other respects, except as to the ap-propriate remedy for the violations found. Chair-man Dotson and I agree that the affirmativeremedy for the unilateral change violations shouldend asof 24 August 1982, the date when Respond-ent Contee filed a bankruptcy petition, pursuant tothe Supreme Court's rationale inBildisco.2Con-trary to my colleagues, I would not delete the gen-eral provision in the judge's recommended Orderrequiring the Respondents to recognize and bargainwith the Union, in light of the Respondents' gener-al repudiation of the collective-bargaining agree-ment as well as the other 8(a)(5) violations found inthis case.'Sec 8(d) defines thedutyto bargain as includingthe obligation to"execut[e]a written contractincorporatingany agreementreached ifrequested by either party "2NLRB v Bildisco & Bildisco,104 S Ct1188 (1984)See EdwardCooper Painting, 273NLRB 1768 (1985) CONTEE SAND & GRAVEL CO577APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentany liability under this provision shall terminate asof 24 August 1982.WE WILL, on request by the Union, furnish itany information relevant to its bargaining obliga-tions on behalf of our employees in the bargainingunit.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail or refuse to bargain withDrivers, Chauffeurs, and Helpers Local Union No.639, affiliatedwith International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive collective-bargainingrepresentative of our employees in the bargainingunit described below, by failing or refusing to abideby the terms of the collective-bargainingagreementeffective 16May 1979 through 15 May 1982, be-tween the Union and Contee Sand and GravelCompany, Inc. The appropriatebargaining unit is:All ready-mix truck drivers, ready-mix me-chanics,ready-mixmechanics'helpersandpartsmen,yard helpers, dump truck drivers,tractor-trailer truck drivers, dump truck andtractor-trailermechanics, and mechanics' help-ers employed by Respondents Contee SandandGravel Company, Inc., Calan ConcreteCorp., and Tycon, Inc., excluding dispatchers,supervisoryand managerialpersonnel, owner-operators, employees of owner-operators, inde-pendent contractors and employees of inde-pendent contractors.WE WILL NOT unilaterally change the terms andconditions of employment of employees in theabove bargaining unit without notice to and consul-tation with the Union.WE WILL NOT fail or refuse to furnish the Unionrelevant information it requests for use as the em-ployees'bargainingrepresentative.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-ciseof the rightsguaranteedyou by Section 7 ofthe Act.WE WILL abide by the terms of the collective-bargainingagreement effective 16May 1979through 15 May 1982 between ConteeSand andGravel Company, Inc. and the Union, except thatany liability under this provision shall terminate asof 24 August 1982.WE WILL make whole our employees in the bar-gaining unitfor any loss of pay or other benefitstheymay have suffered by reason of our unfairlabor practices, with interest, and also make wholethe Union Health and Welfare and Pension Fundsfor contributionswe failed to make, except thatCONTEE SAND AND GRAVEL COMPA-NY INC.; CALAN CONCRETE CORP.;AND TYCON, INC.DECISIONSTATEMENT OF THE CASE,JAMESM.FITZPATRICK,Administrative Law Judge.This case' concerns a financially troubled corporationthat fell into serious default with its creditors, includingthe health and welfare and pension trust funds of theUnion with which it had a collective-bargaining agree-ment In a partialreorganization, two other corporationsnot previouslyinbusinesstook over fractions of thetroubled concern's operations.A year later the priorcompany petitioned for voluntary bankruptcy and ceasedoperations.The basic question is whether the two newcompanies are bound by the collective-bargaining agree-ment between the prior company and the Union. As setout below, I find they are. One of the additionalissues iswhether the new companies reached agreement with theUnion on new collective-bargaining agreements and thenrefused tosign.Ifind the admissible evidence fails to es-tablish that such agreements were reached.These proceedings, consolidated for hearing and deci-sion,began August 28, 1981 when Drivers, Chauffeursand Helpers Local Union No. 639, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America (Local 639 or theUnion) filed charges (Case 5-CA-13661) of unfair laborpractices under Section 8(a)(1), (3), and (5) of the Na-tionalLabor Relations Act (the Act) against ConteeSand and Gravel Company, Inc., and its alter egos CalanConcrete Corp. and Tycon, Inc (Contee Sand, Calan,and Tycon, respectively, and collectively as Respond-ents).Thereafter theUnion filed additional chargesunder Section 8(a)(1) and (5), all of which were consoli-dated with theinitialcharges and form the basis for thepresent proceedings.2 Based on these charges the Gener-1The caption has been amended to delete Contee Concrete Companyas a respondent After the hearing the General Counsel moved to deletethat name and withdraw allegations that that respondent is an alter egoof the other Respondents There being no evidence adduced regardingContee Concrete Company, the motion is granted2On September 16, 1981, the Union filed 8(a)(1) and (5) charges inCase 5-CA-13722 against Contee Sand, Calan, and Tycon, on December30, 1981, 8(a)(1), (3), and (5) charges in Case 5-CA-13971 against ConteeSand, Calan and Tycon, on March 5, 1982, amended 8(a)(1) and (5)charges in Cases 5-CA-13661 and 5-CA-13971 against Contee Sand,Calan and Tycon, and on April 13, 1982,8(a)(1) and(5) charges as fol-lows, in Case 5-CA-14254-1 against Tycon, in Case 5-CA-14254-2against Contee Sand, and in Case 5-CA-14254-3 against Calan Concrete 578DECISIONSOF NATIONALLABOR RELATIONS BOARDalCounsel for the National Labor Relations Board (theBoard) issued a series of complaints alleging violations ofSection 8(a)(1) and (5) by the Respondents.3 All of thecomplaints and amendments have been consolidated.A variety of issues are presented, the basic issue being,as noted above, whether either Calan or Tycon is analter ego of Contee Sand. Whether thereisanissue re-specting appropriate unit for collectivebargaining is un-clear.The complaintallegesfirst that all employees ofRespondent Companies constitute an appropriate unit.Contee Sand admits the appropriateness of such a unituntil July 1981 but not thereafter. The other answeringRespondents deny the appropriateness of thatgeneralunit asto their employees. The complaintalso alleges asalternative and successor appropriateunitsthree seg-ments of the above general unit, one segment being madeup of Contee Sand employees, another of Calan employ-ees, and a third of Tycon employees. The complaint fur-ther alleges that theseunitswere agreed to between theUnion and Respondents. The applicable answers admitthe appropriateness of the described units but deny theywere agreed to. The complaint alleges further that sinceJune 29, 1981, the Union has been the exclusive repre-sentative of the employees described in these successorbargaining units, that Respondents have recognized theUnion, and that such recognition is embodied in recogni-tion agreements of September 10, 1981. Respondentsdeny recognition occurredAlso atissueiswhether theUnion is entitled to information it requested but was notfurnished. Additional issues are as follows: whether sinceJune 29, 1981, Calan and Tycon have violated collective-bargaining agreements to which they were obligated;whether on October 27, 1981, Respondents and theUnion reached agreements which Respondents unlawful-ly refuse to execute; and whether in December 1981Contee Sand subcontracted dump truck operations toMaryland Equipment,Inc., inviolation of a duty to firstgive the Union an opportunity to bargain respecting thesubcontracting.The consolidatedcaseswere heard at Washington,D.C., on August 24, October 25 and 26, and December14, 1982, and January 25, 1983, at which timesall partieswere afforded an opportunity to appear in person and bycounsel and present evidence and arguments.43A complaint issued October 30, 1981 against Contee Sand in Case 5-CA-3722 which Contee Sand answered November 9, 1981 On March 29,1982, Cases 5-CA-13661 and 5-CA-13971 were consolidated with Case5-CA-13722 andan amended consolidated complaint issued againstContee Sand and against Calan and Tycon as alter egos of Contee Sand.These Respondents answered that complaint April 23, 1982, and amendedthat answer June14, 1982 On July15, 1982,an amended consolidatedcomplaint issued in the threecases(Cases 5-CA-13661, 5-CA-13722, and5-CA-13971)and a further amendment to that consolidated complaintissued August 10, 1982 On August 12, 1982, Calan answered the com-plaint issued July 15 and on August 23 answered the amendment to thatcomplaint. In the meantime, 8(a)(1) and (5) complaints issued on May 26,1982 in Case 5-CA-14254-1 against Tycon, in Case 5-CA-14254-2against Contee Sand, and in Case 5-CA-14254-3 against Calan, and onJune 7, 1982, the complaints against Tycon and Calanwereamended OnJune 14,1982, each of these Respondents separately answered the com-plaint againstit.On August 10, 1982, additionalamendments issued in allthree of these cases but no further written answers have been filed4Warren Davison, Esq, and Eric Hemmendmger, Esq, are the onlyRespondent counsel of record appearing on and after December 14, 1982Prior thereto various defending counsel entered, and subsequently with-Based on the entire record, including my observationof the witnesses and consideration of the briefs filed bythe General Counsel and by Calan and Tycon, I makethe followingFINDINGS OF FACT1.THE EMPLOYERS INVOLVEDContee Sand is a Maryland corporation which at timesmaterial to this case maintained its principal office atLaurel,Maryland, and engaged in Maryland in themining and processing of sand and gravel, and the pro-duction in Maryland and distribution within and withoutMaryland of ready-mix concrete and of asphalt. In thesebusinesses it annually purchased goods and servicesvalued over $50,000 directly from suppliers outsideMaryland and sold and delivered goods, materials, prod-ucts, and services valued over $50,000 directly to buyersin the District of Columbia and other places outsideMaryland. At times material to this case, it has been anemployer as defined in Section 2(2) of the Act engagedin commerce and in operations affecting commerce asdefined in Section 2(6) and (7) of the Act.Calan, a Maryland corporation with its principal officeinitially atKensington,Maryland, and subsequently atBeltsville,Maryland, began operations June 29, 1981 inthe production and distribution in the building and con-struction industry inWashington, D.C. and surroundingarea, of ready-mix concrete. During the calendar yearpreceding August 10, 1982, Calan did business in theDistrictofColumbia, purchased goods and servicesvalued over $50,000 directly from suppliers outsideMaryland, and also sold and shipped goods and servicesvalued over $50,000 directly to purchasers outside Mary-land.At times material to the issues in this case, Calanhas been an employer engaged in commerce and in oper-ations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.Tycon,aMaryland corporation,began operations atBeltsville,Maryland, about July 29, 1981, performingtractor-trailer services for Contee Sand. The amendedcomplaint alleges that during the 12 months precedingAugust 10, 1982, Tycon purchased goods and servicesvalued over $50,000 directly and indirectly from sourcesoutsideMaryland and also sold and delivered goods andservices valued over $50,000 directly and indirectly topurchasers outsideMaryland, including Contee Sand,which purchasers were engaged in commerce within thedrew, theirappearancesAt the openingof the hearing on August 24,1982,Norman Buchsbaum,Esq, and Douglas Koteen, Esq(Jackson,Lewis, Schnitzler,and Krupman), Baltimore,Maryland, entered an ap-pearanceforCalan, and Steven Loewy, Esq (Constable,Alexander,Daneker, and Skeen),Baltimore,Maryland, enteredan appearance forContee Sand These appearances were withdrawn October 12,1982, andsince thenContee Sandhas been unrepresentedOn October 25, 1982,DavidBerg,Esq(Goldstein,Blitz,and Rosenberg, P A ), Bethesda,Maryland, entered an appearanceon behalf ofCalan andTycon Byletter ofNovember 27, 1982, he indicated that othercounsel was beingsought for these proceedings and implied he would not furtherrepresenthis clients in this matter,and he hasnot participatedsince thenWhen thehearing resumedon December 14, 1982, Davison andHemmendinger en-tered their appearancesfor Calan and Tycon andcontinue to representthem CONTEESAND &GRAVEL COmeaning of the Act Although Tycon was duly servedwith these amended complaints, it did not answer themand, accordingly, pursuant to Section 102.20 of theBoard'sRules and Regulations, those allegations aredeemed admitted. SeeSFS Painting & Drywall,249NLRB 111, 112-113 (1980);OldwickMaterials,264NLRB 1152 (1982). I find Tycon in its operations hasbeen an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.Further, because both Calan and Tycon are alleged tobe single employers with, and alter egos of, Contee Sandwhich is engaged in commerce under the Act, the Boardhas jurisdiction of Calan and Tycon in addressing thoseissues.II.THE LABOR ORGANIZATION INVOLVEDLocal 639 is a labororganizationwithin themeaningof Section 2(5) of the Act. It represents employees ofContee Sand, of Calan, and of Tycon.It isparty to a 3-year collective-bargaining agreementwith Contee Sandcovering the period May 16, 1979, through May 15,1982.III.THEALLEGED UNFAIR LABOR PRACTICESA The Origins of Contee SandUntil 1974, Contee Sand was owned and operated bythe Gudelsky family. At that time the family sold a largepart of its sand and gravel interests, including 3000 acresof real estate containingsandand gravel deposits, fixedassets onthe real estate, mobile equipment, and the rightto use thenameContee Sand and Gravel Company, Inc.,toBoykin Resources, Inc., the stock of which wasowned by a group of investors not identified in thisrecord. This was a sale ofassetsrather than a transfer ofcorporate securities. Following the purchase, Boykin Re-sources,Inc , set up a wholly owned subsidiary corpora-tionwith the name Contee Sand and Gravel Company,Inc.The purchase by Boykin Resources, Inc., of theassetswas funded by a loan from a group of four insur-ance companies and a bonding fund secured by a mort-gageon therealty and fixedassets as well asa pledge ofthe stock of the newly formed Contee Sand and GravelCompany, Inc. Subsequently,in late1974, the "Boykin"investor group sold its stock in Boykin Resources, Inc.,to another investor group headed by Roger Malkin andCharlesHallwhich formeda newcorporation calledCapitol Resources and Properties, Inc., tomakethe pur-chase.The new investors then changed the name ofBoykin Resources, Inc, to Contee Resources. Thus, atthe end of 1974 the Malkin-Hall group owned CapitolResources and Properties, Inc., which owned Contee Re-sources, Inc.,which,in turn,owned Contee Sand andGravel Company, Inc. (Contee Sand), subject to the un-derlying secured debt owed theinsurancegroup lendersRichard Ecroyd, the principalmanagementofficial atthe time of the events discussed hereinafter, was hired inFebruary 1975 to be the salaried financial officer forContee Sand 5 He had no ownership interest in the Com-5At that time the syndicate of investors controlling the parent corpo-ration,Capitol Resources and Properties, Inc , included Roger Malkin,579,pany. As financial officer he reviewed its financial condi-tion and concluded its debts could not be reconciledwith a reasonable estimate of its earnings power. He in-formed the investors in the Company of his conclusions.Eventually a change of management occurred in 1977and Richard Ecroyd was made president of ConteeSand, and in 1978 longtime employee James Payne, whohad been with the earlier Contee Sand and had movedwith the sale of assets to Boykin Resources, Inc., wasmade vice president of operations. Richard Ecroyd re-mained president of Contee Sand from 1977 until June orJuly 1982 when he was replaced. During his tenure hebasically reported to Levey and to some extent Malkin.His duties as president were an extension of his functionas financial officer in that his primary purpose was tomove the Company from its untenable financial situationtoward a healthy financial posture and to liquidate itsdebts.Working capital for Contee Sand during thisperiodwas provided chiefly through a line of creditfrom the Union Trust Company of Maryland. To,securethis credit Contee Sand pledged to the bank its rollingstock, that is, the trucks and equipment titled in its name.Unlike the insurance group creditors which did, notbecome involved in management of the Company, thebank in its surveillance of the line of credit, necessarilydid, and as the financial condition of the Company pro-gressively deteriorated, bank surveillance increased, ulti-mately involving the bank in day-to-day management de-cisionsB. The Operationsof Contee SandThe main office of Contee Sand was in Laurel, Mary-land.The keystone of its operation was the extraction,processing,and distribution of sand and gravel.Itper-formed this mining with heavy equipment on the proper-ty of Contee Resources,Inc., paying a royalty for theprivilege.The construction aggregates thus producedwere sold in the Washington,D.C.,Maryland,Pennsyl-vania,and Virginia markets to a variety of customers, in-cluding many ready-mix and asphalt enterprises In addi-tion,Contee Sand enjoyed internal markets in its ownready-mix and asphalt paving divisions.The ready-mixoperation involved production and delivery of ready-mixconcrete chiefly to construction sites in the Baltimore-Washington area. Ready-mix facilities were located, atKensington,Rockville,Laurel, and Curtis Bay, Mary-land.Materials for concrete were stored at these loca-tions and dispensed to ready-mix trucks which deliveredthe concrete to the construction sites. The asphalt oper-ation produced asphalt for roads and parking lots andalso engaged as a general contractor in the installatic n ofasphalt surfaces.These three basic operations required use of fixedequipment leased from Contee Resources,Inc., includingequipment for processing sand and gravel,for handlingready-mix ingredients, and for producing asphalt. Vari-ous types of rolling stock were also required,includingHugh Levey, and Charles Hall (who apparently until then was presidentof Contee Sand) as well as various other investors including two lawfirms 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDfront-end loaders,graders andasphalt spreaders, dumptrucks, tractor-trailers,and ready-mixtrucksConstruc-tion equipment was used in the sand and gravel extrac-tion and in the asphalt operation.Dump trucks wereused in the sand and gravel operation to deliver materialto the asphalt and tothe ready-mix operations.Ready-mix trucks were usedsolelyin the distributionof ready-mix concrete.Tractor-trailerswereused tohaul drycementfromsuppliersto the ready-mix operation,liquidasphalt from suppliers to the asphalt operation, and alsoat timesto moveheavy equipment and materials.In gen-eral employeesof ConteeSand specialized in particularworkand did notmove fromone operation to another.However,there were exceptions such as the dump truckdrivers and tractor trailer drivers who served the variousoperationsand the fewmechanics,including tiremen,who servicedall the trucks and occasionally other equip-ment.ConteeSand used6 or 7 trucktractors to haulabout 15 trailers including low bed trailers, for heavyequipment,dry tank trailers for cement,and liquid tanktrailersfor liquid asphaltThe Company owned four orfivedumptrucks andleased others as neededor subcon-tracted thework.In the ready-mix operation it ownedabout halfof theready-mix trucks used and leased theotherstC Con tee Sand LaborRelationsThroughout the period involved here Local 639 hasrepresented the Contee Sand drivers operating ready-mixtrucks, dump trucks, and tractor trailers,and the me-chanics and tiremen.Ithas not represented employeesoperating the plants in the sand and gravel,asphalt, andready-mix divisions.As noted earlier Contee Sand andLocal 639 are parties to a 3-year collective-bargainingagreement effective from May 16,1979, through May 15,1982.This agreement covered ready-mix drivers,ready-mix mechanics,ready-mix mechanics'helpers and parts-men, yard helpers, dump truck drivers,tractor trailertruck drivers,dump truck and tractor trailer mechanics,and mechanics'helpers,"which contract language de-scribes a'unit appropriate for collective bargaining.The agreement also contains valid union security pro-visions requiring union membership as a condition of em-ployment.The evidence shows this provision was en-forced by the parties and that virtually all employeescovered by the agreement belonged to Local 639. It isundisputed that Local 639 has been the majority repre-sentative of the employees in the contract unit. Theagreqment also requires Contee Sand to check off fromits employees'wages periodic union dues and remit suchamountsto Local 639. ConteeSand continuedto checkoff dues and remit to the Union for all covered employ-ees so long as they were employed by that corporateentity and for 1 month thereafter for those who trans-ferred to Calanor Tycon.The agreement also providesfor regular contributions by Contee Sand to the Team-stersHealth and Welfare Fund and the Pension Fund.Contee' Sand made contributions but fell into serious ar-rears.D The Financial Troubles of ConteeSandThe early apprehensions of Richard Ecroyd regardingthe economic viability of Contee Sand proved wellfounded.As time passed the Company'sfinancial straitsincreased until its creditors forced the issue by acting toprotect their interests.By the time Ecroyd became presi-dent in 1977,company debts totaled about$50 million Itbecame increasingly delinquent in its payments to theTeamsters trust funds as required by the collective-bar-gaining agreement until in June 1980 the trustees of thehealth and welfare fund canceled their insurance cover-age for Contee Sand employeesThe healthand welfarefund and the pension fund made a variety of efforts, in-cluding civil law suits, to recover the delinquenciesowed, which at the time of the hearing amounted toabout$80,000.The largest creditors were the insurancecompanies to whom Contee Sand owed between $30 and$35 million.The next largest was the Union Trust Com-pany of Maryland which was owed about$9 million. InSeptember 1980 the insurance companies foreclosed themortgage on the real estate and fixed assets and pur-chased that property at the foreclosure sale. Contee Sandwas permitted to continue using the facilities under an in-direct leasing arrangement running from October 1980 toNovember 1981 6The Union Trust Company initially extended workingcapital toConteeSand based on its general credit. But asthe Company's financial condition worsened,the bank in-sisted on having its position secured by a pledge of com-pany personal property and intangibles, including inven-tory, receivables,and equipment.The bank thereafter in-creasingly involved itself in the management of the Com-pany until eventually it was monitoring company re-quests for credit on a daily basis.In the meantime,in 1979 or 1980, in connection withefforts to work out a plan for handling Contee Sand debtproblems, the stockholders of Capitol Resources andProperties,Inc., includingHugh Levey,Roger Malkin,and by then Richard Ecroyd,funded a new corporationcalled Contee Financial Corporation which,in agreementwith an informal committee of other creditors,purchasedcertain debts of Contee Sand at 10 cents on the dollar. IneffectContee Financial became a partial replacementcreditor of Contee SandAlthough the investors inContee Financial included Levey,Malkin,and RichardEcroyd,the extent of their interests is not apparent.By April 1981 it had become common knowledge thatContee Sand was in serious financial trouble. About thattime it discontinued sand and gravel operations at its An-napolis Junction site, leaving only its Laurel sand andgravel facilities in operation. The Union Trust Companycontinued its efforts begun in 1980 to limit its financingof the Company and,as set out hereinafter,negotiatedfor the spinoff of ready-mix operations to Calan and trac-tor-trailer operationsto Tyconduring the period May toJuly 1981 In August 1981 the bank began pressuringContee Sand management to cease operations entirely6The details of this leasing arrangement are spelled out in the recordbut are not material to the issues here CONTEE SAND & GRAVEL CO581The lease arrangement under which Contee Sandmined sand and gravel at Laurel was due to expire inNovember 1981 and, about October of that year, the in-vestors in Contee Resources, Inc , Levey, Malkin, andRichard Ecroyd, attempted to negotiate a renewal ofthat lease arrangement. However, they only succeeded inachieving two short extensions of the arrangement, ap-parentlybecause another investor group headed byKingdon Gould was interested in purchasing the proper-tyInDecember 1981, the pace of Contee Sand oper-ations lessened considerably because of weather condi-tions, a normal seasonal condition for the industry. As aresult, the employees, including dump truck drivers,were laid off. In the meantime the Gould group pur-chased the real estate involved and in early January 1982evicted Contee Sand and all subtenants from the proper-ties.At that point Contee Sand had no access to sandand gravel facilities and it ceased operations permanent-ly.Richard Ecroyd testified that at the time of evictionthe assets of Contee Sand consisted chiefly of personaltytowhich it held title but which was pledged to theUnion Trust Company as security for its loans. Accord-ing to him the Company was insolvent. Thereafter theGould group launched a new sand and gravel enterpriseunder the name of Laurel Sand and Gravel, using thepremises previously used by Contee Sand.On August 24, 1982, Contee Sand filed a Chapter 7 pe-titionfor bankruptcy with the United States DistrictCourt for the District of Maryland. By letter of August27, 1982, counselfor ConteeSand urged that the presentproceedings were automatically stayed pursuant to theautomatic stay provisions of the bankruptcy code, and onSeptember 13, 1982, he formally moved for a stay. OnSeptember 14, 1982, I issued an order to show cause whythe present proceeding should not be stayed. Counsel forContee Sand did not appear further in these proceedingsbut, in response to the order to show cause, informed meby letter dated October 8, 1982, that the position ofContee Sand was (a) that the Chapter 7 bankruptcy pro-ceedings constituted an automatic stay of the Board pro-ceedings, (b) that in any event enforcement of any Boardorder was stayed under the bankruptcy statutes, (c) thatthe officers and directors of Contee Sand had changedcompletely and the Company as constituted at that timewas not the alter ego of any other enterprise involved intheunfair labor practice proceedings, and (d) thatContee Sand would not participate further in the Boardproceedings.Whether the bankruptcy court has takenactionwhich affects these proceedings is not apparent.Nothing in the record indicates that Contee Sand at anytime took the position it would not abide by its collec-tive-bargaining agreement with Local 639. Cf.NLRB v.Bildisco & Bildisco,104 S.Ct. 1188 (1984).E. The Spinoff of Ready-MixOperations1.The creation of CalanAs noted above, during 1980 and early 1981, in itscontinuing effort to reduce and ultimately eliminate itsrole as the supplier of working capital to Contee Sand,theUnion Trust Company endeavored to work out asale of the Company's ready-mix and mobile equipmenton some basis that would realize funds to pay off thedebt to the bank. In June 1981 the bank approved estab-lishment of a new ready-mix operation which would usethe equipment of Contee Sand on a basis satisfactory tothe bank but without the bank providing other workingcapital as it had for Contee Sand. The new operationwould have to provide its own working capital. In coop-eration with this scheme, Hugh Levey, a principal stock-holder in Capitol Resources and Properties, Inc, andRichard Ecroyd, president of Contee Sand,7 raised someworking capital on their own and established Calan Con-creteCorporation for the purpose of taking over theready-mix operations of Contee Sand. Calan began oper-ations July 1, 1981, with headquarters at the Kensingtonfacility of Contee Sand Richard Ecroyd became presi-dent of Calan, although activemanagementrestedwithJames Payne as vice president and general manager.From early 1978 until then he had been vice president ofoperations for Contee Sand. Richard Ecroyd testifiedthatCalan operated independently of Contee Sand andthat his purpose in involving himself as an investor inCalan was to create a job with income for himself inas-much as the Union Trust Company, with his coopera-tion,was liquidating Contee Sand and he was workinghimself out of a job.2.The announcement of CalanNo secret was made of the creation of Calan as anentity to take over Contee Sand ready-mix operations.As early as late May 1981, Alan Grodnitsky, as attorneyfor Contee Sand, informed John Steger, business repre-sentative for Local 639, that Contee Sand would shortlybe terminating ready-mix operations by selling ready-mixequipment to the newly formed Calan, that the change-over was due within a month, and that he would lookforward tomeetingwith Steger as he hoped for a pro-ductive, harmonious relationship with Local 639. He alsoinformed Steger that employment applications would begivenContee Sand ready-mix drivers and mechanics,thatCalan expected to hire experienced employees andwould consider all Contee Sand drivers and mechanicsfor employment. Grodnitsky made similar remarks onJune 10 at a secondmeetingwith Steger which includedJohnCatlett,secretary-treasurerofLocal 639, andCharles Booth, attorney for the Teamsters funds. On thisoccasionGrodnitsky stated he was acting on behalf ofCalan, not Contee Sand. The purpose of this meetingwas to discuss the $80,000 debt Contee Sand owed theunion funds. Grodnitsky explained that Calan intendedonly to take over the assets, not the liabilities of ConteeSand. He said Calan would not be operating from theContee Sand offices but rather from Kensington and thatPayne would leave Contee Sand to take charge of theCalan operationHe againexpressed his hope for goodrelationsbetween Local 639 and Calan. Grodnitsky metagainon June 23 with Catlett, Steger, and also Payne,who announced he had resigned from Contee Sand effec-'Richard Ecroyd does not appear to have had any direct equity posi-tion in Contee Sand He did have an equity in Contee Financial and ap-parently in Capitol Resources and Properties, Inc 582DECISIONSOF NATIONALLABOR RELATIONS BOARDtive June 19 and was at that time employed by Calanwhich would commence operations about June 29 Paynereaffirmed that all Contee Sand ready-mix drivers andmechanics who applied to Calan would be hired. WhenCatlett said he wanted to discuss Contee Sand employeeproblems, Payne refused, saying he was only authorizedto speak on behalf of Calan. He went on to say that hewas optimistic about the prospects for the new companyeven though startup expenses would be heavy. He indi-cated Calan would operate from Kensington but that healsowas negotiating leases for other facilities in Rock-ville and LaurelHe reaffirmed that Calan would notassume Contee Sand's liabilities.A further meeting occurred on June 26 with Stegerand Catlett present for the Union and Grodnitsky andfellow attorney Steven Boardman representing Calan.Boardman apparently volunteered his opinion that if thequestion of Calan's legal duty to assume the collective-bargaining agreement of Contee Sand were litigated, theUnion probably would prevail, but that he did not thinksuch litigation necessary because Calan was willing to re-solve the outstanding health and welfare fund and pen-sion fund issues at the same time as entering into a newcollective-bargaining agreement with Local 639 Accord-ing to him, Calan could live with the terms of the Local639 agreement with Contee Sand and did not expect thefunds to relinquish rights under a court judgment ob-tained against Contee Sand for the debts owed Catlettstated the union position that Calan and Contee Sandwere one and the same, that before any discussions couldtake place, the $80,000 owed the funds would have to bepaid.Boardman responded, speaking for both ConteeSand and Calan, that Contee Sand was willing to negoti-ate anew accelerated schedule of payments for the$80,000 owed and that Calan wouldagreeto be a guar-antor of such an agreement. The union officials inquiredas to the identity of the officers of Calan but Boardmandeclined to give that information unless the Companycould have a contract with the Union The union repre-sentatives reiterated the union position that Contee Sandand Calan were one and the same, but acknowledgedthat the primaryissuewas the money owed the funds.From these meetings it is apparent that Calan was rec-ognizingLocal 639 as the representative of the driversand mechanics to be employed and also desired a collec-tive-bargaining agreement with the Union. The Union,on the other hand, was unwilling to enter into an agree-ment unless the $80,000 debt of Contee Sand was paidfirst.Thus, the question posed is whether or not this suc-cessor enterprise is obligated to pay the collective-bar-gaining debts incurred by its predecessor. I find it is be-cause Calan is not only a successor of Contee Sand, butalso, for the reasons discussed hereinafter, its alter egoand a single employer with it.That same evening, Friday, June 26, Payne called ameeting of Contee Sand ready-mix employees, including35 ready-mix drivers, 2 dispatchers, 4 plantmen, 1 tire-man, and 3 mechanics, and announced the termination ofContee Sand's ready-mix operation which he said hadbeen sold to a new company called Calan He identifiedhimself as the person in charge of Calan and JackBrooks, who until then had also been one of the manage-ment officials of Contee Sand, as his right hand Hepromised jobs at Calan for all who applied, saying hewanted the same setup as Contee Sand insofar as theUnion was concerned and that he would honor the samepay scale and benefits.3Calan trucks and materialsIn taking over the Contee Sand ready-mix operation,Calan took over not only its personnel but also use of allits ready-mix rolling stock and the mixing facilities avail-able to it The fleet consisted of 47 vehicles, mostlyready-mix trucks, 25 of which were leased from variousleasing concerns and the balance titled to Contee Sandbut subject to the lien of the Union Trust Company assecurity for loans. Title to these vehicles was not trans-ferred to Calan but rather left in the name of ConteeSand to save sales taxes and registration fees which oth-erwise would have been incurred. Calan assumed theleases on the leased trucks But with respect to the oldContee Sand trucks under lien to the bank, no paymentswere made because Calan and the bank were then nego-tiatingfor assumption of all remaining Contee Sandassets.To this extent the bank appears to have silentlyfunded part of Calan's ready-mix fleetAlthough Contee Sand became one of many suppliersof materials to Calan, it did not supply any concrete In-stead, the concrete preparation facilities previously avail-able to Contee Sand were made available to Calan.These included the batch plants and equipment previous-ly used by Contee Sand which were owned by the insur-ance group which had foreclosed on them and whichfollowing foreclosurewere available to Contee Sandunder a lease arrangement through Contee Resources.They were made available to Calan on the same basis,even to use of the same switchboard, although the tele-phone number changed. Although the Calan office wasinitially set up at the Kensington batch plant, Calan alsoenjoyed the use of the Contee Sand batch plant andtruck repair facilities at Laurel, as well as the batchplants at Rockville and Curtis Bay.4.Calan operationsWhen Calan started up on July 1, 1981, the employeesof the Contee Sand ready-mix division went to work forCalan.As Payne had promised, all who applied werehired.However, there was really no need to apply be-cause the Company had insufficient application formsavailable, and all who reported were put to work with-out further ado. The Contee Sand employees who wenttowork for Calan included ready-mix drivers, mechan-ics, tiremen, and batchmen. So far as this record shows,allemployees in the division made the transfer. Theywent to work for Calan performing precisely the samework as they performed for Contee Sand and at or outof the same locations.Although the Calan offices were in Kensington whilethe Contee Sand offices remained in Laurel, the ConteeSand personnel office in Laurel continued to handle thepersonnelmatters of Calan employees. At the time itceased ready-mix operations on July 1, 1981, ConteeSand was supplying concrete to a number of large con- CONTEE SAND & GRAVEL COstruction projects pursuant to contracts providing sub-stantial penalties for nonperformance. As an arrangementtocomplete the performance contracted for, ConteeSand agreed to pay the Calan payroll for 30 days afterits establishment, and to permit Calan the use of its plantfacilities and ready-mix trucks without charge until com-pletion of those contracts. Thereafter Calan was to com-pete in the open market for businessDuring the first month of Calan operations, employeepaychecks were checks of Contee Sand and thereafterwere checks of Calan. Contee Sand also continuedthrough August 1981 to check off and remit to Local639 the union dues of ready-mix employees pursuant tothe collective-bargaining agreementAccording to Busi-nessRepresentative Steger, when Calan went into oper-ation on July 1, 1981, it followed the terms and condi-tions of the collective-bargaining agreement and, I infer,this included the checkoff of union dues after ConteeSand ceased doing so The Union did not bill Calan fordues checked off after employees transferred but onlybilledContee Sand which ceased remitting dues forready-mix employees after August 1981 8 One exceptionto Calan's adherence to the collective-bargaining agree-ment, according to Steger, was its failure to make peri-odic contributions for employees to the union health andwelfare and pension funds.Whether the funds wouldhave extended coverage in return for such contributionsisnot clear inasmuch as the ongoing negotiations re-specting the outstanding Contee Sand debt of $80,000 tothe funds turned on whether Calan would accept respon-sibility for that debt in return for the Union's enteringinto a collective-bargaining agreement.As noted above, Calan began operations using theequipment previously used by Contee Sand to processthe aggregate which Contee Sand continued to mine pur-suant to the lease arrangement due to terminate Novem-ber 30, 1981. Thereafter there were two short extensionsof that arrangement but it finally was terminated bylessor Kingdon Gould in January 1982, therebyeliminat-ing Calan's regular source for sand and gravel In addi-tion,Gould evicted Contee Sand from the property onwhich the processing equipment and offices were locat-ed. By this action Contee Sand was totally closed downCalan was affected in that it lost its use of those facilitiesAt that point Calan relocated in Beltsville, Maryland,and continued to operate by purchasing concrete fromother sources. Not long thereafter Gould sued to obtainpossession of the trucks titled to Contee Sand,includingthose being used by Calan. Because of what the UnionTrust Company perceived as a conflict of interest, Calanthen ceased using those trucks and continued operatingwith only the leased ready-mix trucks. Meanwhile Rich-ard Ecroyd, on behalf of Calan, continued negotiatingwith the Union Trust Company for theremaining assetsof Contee Sand but they never were able to work out anarrangement due to the eviction brought about byGouldCalan finally went out of business in August1982.6Contee Sand continued to remit checked-off dues of tractor-trailerdrivers through September 1981583F. The Spinoff of Tractor-Trailer OperationsPrior to the creation of Calan,Tycon was a corporateshell owned by Capitol Resources and Properties,Inc. InlateJuly 1981 Tycon was activated with RichardEcroyd as its president and Dennis McGrath,anothermanagement official of Contee Sand,as its vice presi-dentAlong with Calan it was involved in the arrange-ments for a continuation of portions of the Contee Sandbusinesspursuant to the continuing program of theUnion Trust Company to liquidate Contee Sand debts.In the spring of 1981 Contee Sand employed four trac-tor-trailer drivers, one of whom was on workmen's com-pensation and not working. It was rumored among theemployees at that time that tractor-traileroperationswould be transferred to a company called Tycon inwhich Richard Ecroyd would be an investor.When thetractor-trailer drivers received their paychecks on July28, 1981,they found included a notice from RichardEcroyd that Contee Sand would cease tractor-trailer op-erations on July 31,that those operations would be takenover byTycon,and that if the drivers wished to workfor Tycon they could obtain employment applications atthe Contee Sand switchboard.All three working driversreported at Tycon the following Monday, August 3, al-though two of them did not fill out employment applica-tions until a week or two later.Whether the driver onworkmen's compensation applied does not appear but itis clear that the entire active work force transferred fromContee Sand to Tycon with no hiatus in serviceTycon began operations August 1,1981, in Beltsvillein the premises of Maryland Equipment Company, a firmcontrolledbyRichardEcroyd.HisbrotherKevinEcroyd,manager of Maryland Equipment,was alsomade manager and dispatcher for Tycon.The drivers re-ported to this new location and, except for that differ-ence, the operation continued exactly as it had previous-lywhen part of Contee Sand The drivers used the sametractors and trailerswhich continued to be titled toContee Sand.Tycon paid nothing to Contee Sand for theuse of the tractor-trailers.9 All of the services performedby Tycon were for Contee Sand.Although RichardEcroyd hoped to develop new business,that never mate-rialized.The drivers ostensibly were working for Tycon,but were paid during the first month by Contee Sandchecks and Contee Sand continued until September 1981to deduct their union dues and remit those sums to theUnion As with Calan,the Union did not bill Tycon butonly Contee Sand for employee dues.On August 11, 1981, when union officials Catlett andStegermet with Attorneys Grodnitsky and Boardmanconcerning the arrears Contee Sand owed the unionfunds, Boardman described the activation of Tycon asbeing similar to the transfer of the ready-mix business toCalan,that is, a selloff of Contee Sand assets for the pur-pose of satisfying secured creditors. Catlett and Stegera^serted that Contee Sand and Tycon were one and thesame operation.Boardman informed them that Tycon9The evidence shows that Tycon took over the tractor-trailer fleet ofContee Sand although it apparently did not use the entire fleet The fleetconsisted of 7 or 8 tractors and about 15 trailers 584DECISIONSOF NATIONALLABOR RELATIONS BOARDwould operate from the offices of Maryland EquipmentCompany in Beltsville, rather than in Laurel whereContee Sand was located, but said he would not disclosethe identity of the officers of Tycon until the Companyhad a contract with Local 639.10 The union officials, ap-parently at this same meeting, asked for information con-cerning the identity of Tycon employees, the type ofwork performed, wages, and an indication of who wouldperform the mechanical work. Grodnitsky informedthem that Kevin Ecroyd was managing Tycon andagreed to subsequently provide in writing the other in-formation requestedAlthough Tycon paid the drivers the same hourly rateas Contee Sand, it did not follow the union contract incertain other respects. Like Calan, it made no contribu-tions to the health and welfare and pension funds. Fur-ther, according to Steger, it did not pay overtime forwork beyond 8 hours in 1 day, nor holiday pay, nor didithonor the seniority requirements as to work opportuni-ty, nor were the vacation provisions of the contract putinto effect. Steger took action by meeting with KevinEcroyd along with Tycon drivers Charles Jackson, Ber-nard Mack, and William Brinn on September 15, 1981, todiscuss the alleged failures to abide by the contract.Kevin Ecroyd took the position that Tycon had no obli-gation to honor the Contee Sand agreement, that if hewere advised to do so by Attorney Boardman, he would,but until then he would not. He specifically declined topay time-and-a-half after 8 hours' work in 1 day or tostrictly respect the seniority provisions regarding workopportunities. In this latter regard, he stated he intendedto rotate work opportunities rather than assign availablework to the most senior employee Steger asserted, andEcroyd disagreed, that Tycon was bound to assume theContee Sand collective-bargaining agreement and thatthe Union would prevail on this issue On the issue of se-niority for work opportunities, Steger told Kevin Ecroydthat once the company attorney advised him he shouldfollow the contract, the Union would expect a retroac-tive settlement. Steger testified, "He [Kevin Ecroyd]stated to me if this results in a charge, I will let Brinn[the driver with least seniority] go right now." Appar-ently "charge" was used in the sense either of an addedcost to the employer or an additional problem with theUnion. Steger told Ecroyd he did not think it wise forEcroyd to make retaliatory statements. I find KevinEcroyd was not making an illegal threat in the circum-stances. The situation was really a bargaining one on theissue of whether or not the collective-bargaining agree-ment applied. Tycon admittedly had changed the termsof employment to some extent by rotating the workamong the three drivers. If this were to result in an un-10 The management of Tycon was headed by Richard Ecroyd as presi-dent,as he was of Maryland Equipment, Contee Sand, and Calan Hisbrother Kevin Ecroyd managed Maryland Equipment and also Tyconfrom the commencement of its operations until sometime in the autumnof 1981 when he was moved to the main office of Contee Sand in Laureland was replaced in Beltsville by Dennis McGrath as manager of Mary-land Equipment, of another firm called Solvents, and of Tycon McGrathhad previously worked for Contee Sand at Laurel. From this and otherevidence it is apparent that historically managers and supervisors havebeen moved about in the operations of Contee Sand and enterprises asso-ciated with it financially or through managerial relationshipsanticipated cost or problem with the Union, eliminationof the junior driver could avoid that problem. For KevinEcroyd to point this out was not, in my view, an illegalthreat. It is apparent from the record there was notmuch work for Tycon at that timeAlthough in this meeting Kevin Ecroyd specificallyrefused to honor all of the terms of the Union's agree-ment with Contee Sand, he in fact recognized Local 639as the representative of the tractor-trailer drivers andbargained respecting the grievances, one of which he set-tled in that he agreed to pay the drivers holiday pay forworking on Labor Day. After the September 15 meeting,Tycon did not change its position respecting its obliga-tions under the Contee Sand collective-bargaining agree-ment.Prospects for the success of Tycon were never promis-ing.Contee Sand was its only customer and, as early asJune 1981, its need for tractor-trailer services had dimin-ished considerably because it was no longer engaged inasphalt contracting nor, with the startup of Calan, in theready-mix business. The Union Trust Company as lienholder on the tractor-trailer equipment believed that ifTycon could generate outside business, the bank'schances of selling the equipment and thereby liquidatingthe loans would improve, but that hope for new businessdid not materialize. Tycon had the use of the equipmentwithout charge because the bank apparently viewed it aspart of its program to liquidate debts. Essentially, theonly overhead of Tycon was the payroll. Technically itowed rent to Maryland Equipment, Incorporated, butnonewas ever paid. About January 1982, when itbecame apparent that Tycon had not succeeded in gener-ating a new clientele and had no realistic prospect ofpurchasing the tractor-trailers it was using, the UnionTrust Company decided to foreclose on the liens it heldon that equipment. As a result Tycon ceased doing busi-ness.This occurred about 6 months after Tycon hadbeen reactivated which would place it in early 1982.LouisWilliams,who did mechanical work for ConteeSand and later for Calan, testified that he was laid off byCalan in December 1981 and recalled in April 1982, atwhich time Tycon was no longer operating.G Analysisof theRelationship of Contee Sand toCalan and Tycon1.The legal principlesThe General Counsel and the Union contend thatCalan and Tycon are bound to the terms of the collec-tive-bargaining agreement even as Contee Sand. TheGeneral Counsel cites legal precedents applicable to suc-cessors, single employers, and alter egosCalan andTycon contend none of these principles saddles themwith the burdens of the collective-bargaining agreement.In determining whether an employer is a successor ofanother employer, the Board has used the following cri-teria- (1) whether there has been a substantial continuityof the same business operations; (2) whether the new em-ployer uses the same facilities; (3) whether the new em-ployer has the same or substantially the same work force;(4)whether the same jobs exist under the same working CONTEE SAND & GRAVEL CO585conditions, (5)whether the alleged successor employsthe same supervisors; (6) whether the same machinery,equipment, and processes are used; and (7) whether thesame product or services are offeredJ-PMfg.,194NLRB 965, 968 (1972),Miami Industrial Trucks, 221NLRB 1223, 1224 (1975). The Board does not requirethat all of these factors be present to find successorship,but only enough to warrant a finding that no basicchange has occurred in the employing industry.LincolnPrivate Police,189 NLRB 717, 720 (1971) Nor does theBoard require that the entire business of the predecessorbe taken over by the successor, it being sufficient if apart of the old operation survives in the successorMiami Industrial Trucks,supra;Avenue Meat Center,184NLRB 826 (1970). The Board finds more than one enter-prise to be a single employer where there is commonownership and financial control which is actual ratherthan potential, common management, interrelation of op-erations, and centralized control of labor relations.Elec-tricalWorkers IBEW Local 1264 v. Broadcast Service ofMobile,380 U S. 255 (1965);Don Burgess ConstructionCorp.,227 NLRB 765 (1977);WesternUnion Corp., 224NLRB 274 (1976). But it is not essential that all of theseelements be presentMalcolm Boring Co.,259 NLRB 597,601 (1981). As to whether an enterprise is the alter egoof another, the Board looks to a greater number of fac-tors such as whether the enterprises have substantiallyidentical ownership, management, business purpose, op-eration, equipment, customers, and supervision of em-ployees.CrawfordDoor Sales Co.,226NLRB 1144(1976). Again not all of these factors need be satisfied fora finding of alter ego InH. S. Brooks Electric,233NLRB 889 (1977), and also inAmerican Pacific ConcretePipe Co.,262 NLRB 1223 (1982), enterprises were foundto be alter egos in the absence of common ownership.There is also an additional factor which the Fifth CircuitdescribesinCarpenters Local 1846 v. Pratt-Farnsworth,690 F.2d 489, 508 (5th Cir. 1982), in the followingwords:However,the focus of the alter ego doctrine,unlikethat of the single-employer doctrine, is on the exist-ence of a disguised continuance or an attempt toavoid the obligations of a collective-bargainingagreement through a sham transaction or technicalchange in operationsE g., AmalgamatedMeat Cut-ters Y.NLRB,663 F.2d 223. 227 (D.C. Cir.1980).2Before and afterAs the predecessor enterprise here, Contee Sand in-cluded both the ready-mix operations and tractor-traileroperations as well as others. It is a wholly owned corpo-rate subsidiary of Contee Resources, Inc, which in turnis a subsidiary of Capitol Resources and Properties, Inc.,theprincipal stockholders of which included HughLevey, Roger Malkin, and apparently Charles Hall andtwo law firms. Although the size of the stockholders' in-vestment is not apparent in this record, it is clear thattheir equity afforded them too little effective control toguide the destinies of the enterprise. The real financialpower rested with those who provided the debt capital,the insurance group on the one hand and the UnionTrust Company on the other These creditors do notappear to have intervened in the management of theCompany until the increasingly precarious financial con-dition of Contee Sand required that they take action toprotect their interestsThe insurance companies fore-closed on the real estate, the source of the sand andgravel so important to the operation, and the realty ulti-mately passed into the hands of the Kingdon Gouldgroup. In the meantime, Contee Sand's rights to the sandand gravel continued only on an impermanent lease ar-rangement which ultimately was not renewed and theCompany was evicted For its part the Union TrustCompany, which at first did not interfere in the manage-ment of the Company, increasingly involved itself untilin the latter stages it was monitoring on a daily basis thecompany checks written to carry on ordinary business.From the time he became president of Contee Sand in1977 until he was discharged by Kingdon Gould in Juneor July 1982, Richard Ecroyd exercised day-to-day man-agerial authority and in turn reported to the stockhold-ers,particularlyHugh Levey and to some extent toRoger Malkin. How frequently this reporting occurred isnot clear but the sense of the evidence as a whole is thatsuch reports were frequent In his relations with theequity holders I find that Richard Ecroyd enjoyed con-siderable latitude, he being the man at the scene and thestockholders being absentee owners. But his ability ontheir behalf to control the enterprise progressively dimin-ished. In the period immediately preceding thecreationof Calan and the activation of Tycon in the summer of1981, the fate of Contee Sand lay in the hands of itslarge creditors, one group having the power to cut offthe source of sand and gravel and the other controllingthe flow of working capital and the use of rolling stockand equipment Both were looking to liquidate their posi-tions. In this context, the managers of Contee Sand aswell as the stockholders had little real control of the fateof the enterprise because they lacked control of the es-sentialcapital and finances on even a relatively short-term basis.Management did maintain immediate controlof the products and services supplied customers, the day-to-day use of equipment, the work of employees, and thelaborrelations,but even this authority was subject to thedaily financial monitoring of the bankWith the startup of Calan, it too was dependent on thesource of sand and gravel and the use of processing fa-cilities in the same way as Contee Sand Similarly, bothCalan and Tycon enjoyed, at the pleasure of the bank,use of the rolling stock titled to Contee Sand But nei-therCalan nor Tycon was generally obligated on thedebts which Contee Sand owed, and to some extent eachpresented a new financial picture. The equity capital inCalanwas supplied by Richard Ecroyd and HughLevey, although Ecroyd apparently had not had a signif-icant ownership in Contee Sand Thus, some change oc-curred in ownership and financial control from ConteeSand to Calan. In other respects, and except for thechange of the office to Kensington, Calan was remark-ably similar to the ready-mix division of Contee Sandwhich preceded it. Richard Ecroyd, the president ofContee Sand, also became president of Calan The imme- 586DECISIONSOF NATIONALLABOR RELATIONS BOARDdiatemanagement of day-to-day operations became theresponsibility of Payne who previously directed oper-ations of Contee Sand. The aggregate for concrete wasobtained from the same source and processed in the samefacilities.The same rolling stock was used. The samecustomers were served in that Calan took over perform-ance of Contee Sand contracts, although it also endeav-ored to obtain new business. Calan used the same em-ployees as Contee Sand, working in the same locations,performing the same work. Under Contee Sand, labor re-lationswere controlled directly by Payne and, abovehim, by Richard Ecroyd The same was true with Calan.Finally,no hiatus interrupted the continuity of oper-ations as they moved from Contee Sand to Calan.With Tycon, the situation was similar It was a subsidi-ary of Capitol Resources and Properties, Inc., as wasContee Sand, Richard Ecroyd was also Tycon's presi-dent,Hugh Levey was the director to whom RichardEcroyd reported, and his brother Kevin Ecroyd wasgeneral manager and dispatcher. Kevin Ecroyd also wasmanager of Maryland Equipment Company which en-gaged in the business of leasing trucks and was a lessorof ready-mix trucks to Calan Richard Ecroyd was presi-dent and in fact controlled Maryland Equipment Compa-ny.When Tycon was activated, its office was set up onthe premises of Maryland Equipment Company in Belts-ville It is apparent that very little change in managerialcontrol occurred with the assumption by Tycon of trac-tor-trailer operationsAnd there appears to have been nochange whatsoever in ownership inasmuch as previouslyTycon was a dormant subsidiary of the parent corpora-tion,CapitolResources and Properties, Inc , of whichContee Sand was also a subsidiary, and after its activa-tion Tycon continued to be such a subsidiary. Thus, thetractor-trailer operationswere simply shifted from onesubsidiary to another In other respects Tycon continuedwith tractor-trailer operations in a manner unchangedfrom operations under Contee Sand and with no hiatusbetween the Contee Sand phase and the Tycon phaseThe same employees were used, the same equipment wasused, the same services were supplied to Contee Sand,the only customer, and this service filled the same needfor Contee Sand as before so that a total interrelation ofoperations continued I find that labor relations contin-ued to be controlled by Richard Ecroyd as president ofboth companies Although Kevin Ecroyd was the day-to-day manager of Tycon and the person to whom Busi-ness Representative Steger took the grievances of trac-tor-trailer drivers,Kevin made it clear he was takingorders from his brother. Moreover, he was managingTycon as an extra duty added to his existing responsibil-ities formanaging Maryland Equipment Company. Al-though Tycon was set up in Beltsville rather than inLaurel where Contee Sand was located, the work per-formed by the employees, being entirely for ConteeSand, was for the most part performed in the same loca-tions as previously Thus, the change of the location ofthe headquarters from Laurel to Beltsville appears lesssignificant than if the work place of the employees alsohad changedA signficant aspect of the context in which these spin-offs occurred stems directly from the heavy debt burdenparent inthe recordof Contee Sand. Continued access to the aggregatemined in Laurel, as well as to the equipment for process-ing it,was in doubt and at a later point, Kingdon Gouldcut off that access entirely. In order to limit its participa-tion, the bank already had forced cessation of the asphaltdivision of Contee Sand thereby eliminating the need forsome tractor-trailer services. i i The bank was exploringways of further liquidating the loans secured by theequipment and rolling stockWith the cooperation ofRichard Ecroyd and Hugh Levey, Calan, and Tyconwere set up to carry on these businesses in entities notprimarily obligated for the debts of Contee Sand. To fa-cilitate this reorganization the bank allowed them freeuse of the equipment and rolling stock. The purpose ofthe reorganizers appears to have been to set up viableenterprises to use and ultimately take over, lease, or pur-chase that pledged property. Richard Ecroyd testified,and I find, that his own purpose was to create a replace-ment job, and income, for himself since Contee Sand wasbeing phased out It was apparent that if Calan succeed-ed as a business, he and Levey probably would prosperbecause of their investment. Similarly, if Tycon succeed-ed, the investors in Capitol Resources and Properties,Inc., probably would benefit. What these reorganizationsdid was to remove the ready-mix and the tractor-traileroperations from Contee Sand into other business formswhich had a better chance of surviving by having es-caped the debt burden. The $80,000 owed the unionfunds was part of that debt burden.The General Counsel characterizes the transfer of thetwo operations to Calan and Tycon as sham transactionsdesigned to evade legal responsibility under the unionagreement. Respondents contend they were arm's-lengthtransactionswith no carryover of responsibility for thecollective-bargaining agreement. Neither characterizationhits the mark These were certainly not arm's-lengthtransactionsThey were parts of a program of internalreorganization engineered by the interested parties, themost interested and influential of which was the bank. Itapproved and subsidized the transfer of operations tocorporate entities which, although they were not obligat-ed on the notes owed the bank, had some prospects ofbecoming vehicles for liquidating those debtsThus,these arrangements contemplated that Calan and Tyconwould not be bound on those debts in the same way asContee Sand. If, by analogy, the $80,000 owed the unionfunds were treated as an ordinary business debt, Calanand Tycon would not be obligors on those debts either.The position taken by Payne, Grodnitsky, and Board-man, as well as the testimony of Richard Ecroyd as awhole, all indicate that the officials of Calan and Tyconwere attempting to avoid responsibility for Contee Sanddebts, including the debts owed the union funds. Therewere indications, of course, of a willingness to be obli-gated to the funds on some lesser basis such as a guaran-tor.For its part, the Union held firm on the principlethatCalan and Tycon owed the debts even as ConteeSand. In sum, the reorganizations resulting in Calan andThe exact date of theterminationof the asphalt operationisnot ap- CONTEE SAND & GRAVEL CO587Tycon were in the main attempts to avoid preexistingdebts including those owed the union funds. No effortwas made to hide what was happening or to engage in asham transaction even though the reorganization was en-gineered by insiders. But it is clear that debts owed theunion funds intentionally were not assumed, so that onepurpose of the reorganizations was to avoid full obliga-tion for collective-bargaining debts, as well as otherdebts, through the technical changes in operations de-scribed above See the language of the Fifth Circuit inCarpenters Local 1846 v. Pratt-Farnsworth, Inc.,supra, 690F.2d at 508. Considering this aspect, as well as othersnoted above in which Calan and Tycon closely resembletheir predecessor operations in Contee Sand, it must beconcluded that, for labor relations purposes, each is notonly the successor but a single employer with, and thealter ego of, that operation of Contee Sand to which itsucceededCalan and Tycon are successors because substantialcontinuity of operations carried across to the new corpo-rations.LathersLocal 104 v.McGlynn Plastering,91LRRM 3000 (W.D. Wash 1976). Where, as here, eachmade clear in advance the intention to keep all the em-ployees in the respective operation, each at least was ob-ligated to not unilaterally alter terms and conditions ofemployment.NLRB v. Backrodt ChevroletCo., 468 F.2d963 (7th Cir. 1972), and seeNLRB v. Burns Security Serv-ice,406 U.S. 272 (1972), where the Supreme Court sug-gested that a successor employer that clearly intends toretain the predecessor's employees may not be free tounilaterally set terms and conditions of employment Incircumstances where continuity results in almost all as-pects of the operation, as is the case with Calan andTycon, terms of the predecessor's collective-bargainingagreement bind a successor SeeLathers Local 104 v.McGlynn Plastering,supra.Beyond these considerations, the circumstances imme-diately after the transfer without hiatus of the two oper-ations,while Contee Sand was still in business, RichardEcroyd was chief executive of all three companies, andthe Union Trust Company a dominant financial influencein all three, demonstrate the "presence of a very substan-tialqualitative degree of centralized control of labor re-lations," and "a substantial qualitative degree of interrela-tion of operations and common management-one that. . . would not be found in the arm's length relationshipexisting among unintegrated companies "Operating Engi-neers v.NLRB,518 F.2d 1040, 1046, 1047 (D C Cir.1975). See alsoNLRB v Campbell-Harris Electric,719F.2d 292 (8th Cir. 1983). Not only were these not arm's-length transactions, but the principal purpose of the newarrangements was to free these successors from the bur-dens of preexisting debts, including collective-bargainingdebts.Consequently, the successors, Calan and Tycon,are legally alter egos of Contee Sand for labor relationspurposes and bound by its collective-bargaining agree-mentBell Co.,225 NLRB 474, 481 (1976). The circum-stances here are similar to those inPension Fund v. Insul-Contractors,115LRRM 2442, 2445 (E.D La. 1983),where the district court applied the alter ego doctrine tobind a successor to the predecessor's collective-bargain-ing agreement. I find Calan and Tycon are similarly obli-gated and their failures to fulfill those obligations areunfair labor practiceswithin the meaning of Section8(a)(5) and (1) of the Act.Big Bear Supermarkets No. 3,239 NLRB 179 (1978). Because the collective-bargainingagreement applies to Calan and Tycon as well as ConteeSand, their failures to make periodic payments to theunion health and welfare and pension funds were furtherrejections of duties owed.While Calan appears to havefollowed the union contract in other respects, Tycon re-fused to do so more generally, and specifically refused tohonor the contractual terms respecting job rotation,overtime pay, holiday pay and vacation pay. In addition,neither Calan nor Tycon checked off and remitted uniondues as provided in the contract.H. Dump Truck Subcontracting to MarylandEquipment, Inc.In connection with its mining and processing of sandand gravel, Contee Sand employed four or five dumptruck drivers to haul sand and gravel from the pits to theprocessing facilities.At times when that number oftrucks was insufficient, it subcontracted part of that workto others Since 1978 Maryland Equipment, Inc has pro-vided some of the trucks and drivers for this extra work.The understanding with the Union has been that suchsubcontracting would occur only if the available ConteeSand drivers were fully employed. On at least two occa-sions the Union had filed grievances claiming ConteeSand had subcontracted such work although its owndriverswere available. Both grievances were amicablysettled.In December 1981, Contee Sand laid off all its dumptruck drivers. A member of management told one of themechanics at that time that the Company was ceasingdump truck operations. Richard Ecroyd credibly testi-fied, and I find, that the drivers were laid off becausecoldweather made it impossible to process sand andgravel and there was no need at that time for their serv-ices.Until then Contee Sand had been mining sand andgravel pursuant to extensions of the leasing arrangementreferred to above. But that lease arrangement abruptlyended in the first week of January 1982, when KingdonGould, who controlled the essential real estate, evictedContee Sand from the property Contee Sand had nocontrol over this event which effectively terminated itssand and gravel operations. It did not thereafter resumethem. 12 I base these findings on the credited testimonyof Richard Ecroyd. To the extent that the testimony ofLouisWilliams indicates Contee Sand engaged in sandand gravel operations in April 1982 using MarylandEquipment dump truck drivers instead of its own, I donot credit him It is not established that it was ConteeSand that was operating at that time or that Williamswas in a position to know. Other credible evidence indi-cates Kingdon Gould set up another sand and gravel op-eration in the same facility under the name of LaurelSand and Gravel Company Considering all of the above,Ifind there is insufficient evidence to establish that in12There is no contention here that Contee Sand unlawfully failed tobargain with the Union regarding partial termination of its business 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 1981 and January 1982, or thereafter, ConteeSand subcontracted dump truck work in lieu of employ-ing its own laid-off dump truck drivers So far as Calanand Tycon are concerned, the evidence shows that nei-ther succeeded to any of the sand and gravel operations,so that even as alter egos of Contee Sand, their alter egostatus applies only to the operations transferred, not tooperations not transferred. Based on the foregoing I findthat the allegations of violations of Section 8(a)(5) and(1) because of the layoff of dump truck drivers in De-cember 1981 and the failure to recall them thereaftershould be dismissed1.The Failure to Furnish InformationIn letters to Respondents' attorneys on June 23, July 9,and September 3, 1981, the Union requested it be fur-nished the following information respectingConteeSand, Calan, and Tycon:Corporate charters and bylaws;Corporate records and minutes showing stockownership and officers and directors;Financial records reflecting accounts payable andaccounts receivable;Writtenagreementsbetween them;Registrations of motor vehicles,Quarterly federal tax returns showing incometaxeswithheld from wages and FICA taxes with-held.Ifind the information requested was relevant to theUnion's performance of its function as representative ofthe employees. I base this on the evidence that in June1980 trustees of the union health and welfare fund and ofthe pension fund notified Contee Sand it would nolonger extend coverage to its employees because of itsdelinquency in contributions to those funds Contee Sandcontinued its delinquency and on November 18, 1980,Local 639 filed a grievance respecting its failures tomake the contributions The Union's September 3, 1981request for information, which incorporated earlier re-quests of June 23 and July 9, 1981, came after Calan andTycon commenced operations under circumstances indi-cating they were successors to parts of the Contee oper-ation and, arguably, alter egos of, and a single employerwith, Contee Sand. The requested information was rele-vant to thoseissues.AlthoughRespondents deny the allegation of rel-evance to the Union's representative function, no defensehas been made on that basis. The defense which is madeis that the requested information was later sought by sub-poenas in the present matter which were honored bymaking the information available at the hearing herein.The hearing commenced August 24, 1982, then recessedand resumed again October 25, and 26, 1982, then re-cessed again to December 14, 1982, at which time thesubpoenaed documentation was finally brought to thehearing and for the firsttimemade available to unioncounsel.Before the December 14 hearing date the infor-mation had been available to the General Counsel, butthat did not meet the needs of the Unionin itslabor rela-tionsfunctions prior to December 14, 1982Electric Fur-naceCo.,137 NLRB 1077, 1081 (1962);UticaObserver,111NLRB 58, 63 (1955). Calan and Tyconalso arguethere is no further use for the documents for bargainingpurposes because both Calan and -Tycon are now out ofbusiness and it would be fruitless to order them to post anotice respecting their failure to furnish information.This, of course, goes to remedy and is no defense on thequestion of whether or not an unfair labor practice oc-curred.It is clear from the above that Contee Sand, Calan,and Tycon all failed to furnish the Union in a timelymanner with requested information relevant to its func-tion as the representative of the employees of ConteeSand,Calan, and Tycon. The Union wasentitled to thisinformation not only during bargaining, but also at othertimes and in particular with respect to pending griev-ances(seeNLRB v. Truitt Mfg. Co.,351 U.S. 149 (1956);NLRB v. Acme Industrial Co.,385 U.S. 432 (1967)) andwith respect to questions regarding the alter ego status ofCalan and Tycon (seeLeonard B. Hebert, Jr. & Co,259NLRB 881 (1981)). Accordingly, I find that in failingpromptly to provide the information Respondents com-mittedunfair labor practices prohibited by Section8(a)(5) and(1) of the Act.JThe Refusal to Sign an AgreementThe complaint alleges, and Respondents deny, that onOctober 27, 1981, the Union and Respondents reachedfulland complete agreement on collective-bargainingagreements between them which the Union at that timerequested Respondents to execute but which Respond-ents on December 17, 1981, refused to do. Although Re-spondents deny such agreements were reached, there isno dispute that the Union requested them to executeagreements nor, apparently, that Respondents refused todo so. It is clear they have not in fact executed suchagreements. Respondents' defense is that there is no ad-missible evidence to support the allegation that theyagreed and, therefore, they should be dismissed.In his opening statement the General Counsel pro-posed to show that during the autumn of 1981 AttorneysGrodnitsky and Boardman on behalf of Contee Sand,Tycon, and Calan negotiated with union officials withthe result that they agreed on a release and settlementagreement encompassing three separate collective-bar-gaining agreements, one for each of the three companiesand that subsequently the companies refused to executethe agreements. During the presentation of evidence theGeneral Counsel offered to prove that attorneys for theUnion and for Respondents conferred on a number ofoccasions subsequent to September 3, 1981, for the pur-pose of resolving disputes between their clients overmoneys owed the union funds and matters of civil litiga-tion based on those claims including a pending arbitra-tion proceeding, two of the instant Board proceedings,and a civil suit in Federal district court; that a verbal un-derstanding was reached resolving these issues, a part ofthe understanding being that Calan and Tycon and Local639 would enter into collective-bargaining, agreements;that the union attorney thereafter prepared a documententitled Release and Settlement Agreement to which was CONTEE SAND & GRAVEL COappended a form of collective-bargaining agreements foreach company, that following delivery of this packet toRespondents' attorneys, they reneged on the understand-ing and Respondents have never executed the Releaseand Settlement Agreement or the appended collective-bargaining agreements This evidence was ruled inadmis-sible under Rule 408 of the Federal Rules of Evidence asevidence of conduct or statements made in compromisenegotiations. In his posthearing brief the General Coun-sel renews his request that the excluded evidence be re-ceivedHaving reconsidered the matter, I adhere to theruling made at the hearing that the evidence is inadmissi-ble under Rule 408 of the Federal Rules of Evidence.Building & Construction Trades Council,222 NLRB 1276fn. 1 (1976), affd sub nom.Altemose Construction Co. v.NLRB,93 LRRM 3085 (3d Cir. 1976). There being noadmissible evidence to support the allegation that theUnion and Respondents reached agreement on the termsof collective-bargaining agreements which Respondentshave refused to execute, those allegations of the com-plaint should be dismissed. SeeNLRB v. H. J. Heinz,311U.S. 514 (1941)CONCLUSIONS OF LAW1Respondents Contee Sand, Calan, and Tycon are(a) Employers as defined in Section 2(2) of the Act.(b) A single employer for labor relations purposes.(c)Alter egos of each other for labor relations pur-poses(d)Engaged in commerce and operations affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The following employees constitute a unit appropri-ate for collective bargaining within the meaning of Sec-tion 9(b) of the Act.All ready-mix truck drivers, ready-mix mechanics,ready-mixmechanics' helpers and partsmen, yardhelpers,dump truck drivers, tractor-trailer truckdrivers, dump truck and tractor-trailer mechanics,and mechanics' helpers employed by RespondentsContee Sand and Gravel Company, Inc., CalanConcrete Corp., and Tycon, Inc., excluding dis-patchers, supervisory andmanagerialpersonnel,owner-operators, employees of owner-operators, in-dependent contractors and employees of independ-ent contractors3.Local 639 is a labor organization as defined in Sec-tion 2(5) of the Act.4.Local 639 is the exclusive representative, as definedin Section 9(a) of the Act, of employees in the above-de-scribed bargaining unit.5.Respondents engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) and 8(d) ofthe Act by(a) Failing to abide by the collective-bargaining agree-ment between Contee Sand and Local 639.(b)Altering the terms and conditions of employmentof employees in the above-described bargaining unit uni-laterally and without consulting Local 639.589(c)Failing promptly to furnish Local 639 with infor-mation it requested which was relevant to its representa-tion of employees in the above-described bargaining unit.6.The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondents engaged in unfairlabor practices, I recommend they be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the purposes of the Act.The recommended order will require that they bargaincollectively in good faith with Local 639 as the exclusivecollective-bargaining representative of the employees inthe unit found appropriate herein, that they apply theterms and conditions of the collective-bargaining agree-ment between Local 639 and Contee Sand, and that theyfurnish Local 639 with information relevant to its collec-tive-bargaining functionThe order will require that Re-spondents, jointly and severally, make whole the em-ployees for any loss of benefits they may have sufferedby reason of the unfair labor practices found herein, in-cluding holiday, vacation, and overtime pay for Tyconemployees, and make contributions on behalf of all em-ployees in the bargaining unit to the appropriate healthand welfare fund and pension fund as required under theterms of the collective-bargaining agreement referred toabove. SeeBros.Concrete Cutting of Eugene,266 NLRBNo 21 (1983) (not reported in Board volumes); G. TKnight Co.,262 NLRB 328 (1982);Haberman Construc-tionCo.,236 NLRB 79 (1978);Vin James Plastering Co.,226 NLRB 125 (1976). The make-whole remedy shall in-clude reimbursing employees for contributions theythemselves may have made for the maintenance of theircoverage for such benefits after Respondents unlawfullyfailed to contribute, for any premiums they may havepaid to third-party insurance companies for coverageheretofore provided by the union funds, and for anymedical bills they have paid to health care providers thatthe funds would have covered These amounts and anyamounts due for loss of wages, overtime pay, holidaypay, and vacation pay, and any other amounts which areeasilydetermined,willbe paid with interest thereoncomputed at the adjusted prime rate used by the InternalRevenue Service for the computation of tax paymentsOlympicMedical Corp.,250 NLRB 146 (1980);FloridaSteel Corp,231 NLRB 651 (1977);Isis Plumbing Co.,138NLRB 716 (1962). Because the provisions of employeebenefit fund agreements are variable and complex, theBoard does not provide at the adjudicatory stage of aproceeding for the addition of interest at a fixed rate onunlawfully withheld fund payments The Board leaves tothe compliance stage the question of whether Respond-entsmust pay any additional amounts into the benefitfunds in order to satisfy the "make-whole" remedy.These additional amounts may be determined, dependingon the circumstances of each case, by reference to provi-sions in the documents governing the funds at issue and,where there are no governing provisions, to evidence ofany loss directly attributable to the unlawful withholding 590DECISIONSOF NATIONALLABOR RELATIONS BOARDaction,which might include the loss of return on invest-ment of the portion of funds withheld, additional admin-istrativecosts,etc,butnotcollaterallossesSeeMerryweather Optical Co.,240 NLRB 1213 (1979).Ialso recommend that Respondents be required topost the usual notice respecting employee rights and pro-vide the Union with a copy thereof for posting if it de-sires.Even though Contee Sand, Calan, and Tycon arenow out of business,a cease-and-desist order and affirma-tive remedies including a notice are appropriate becauseRespondent Corporations,as corporate shells, may again,likeTycon,be reactivated.The issuance of a Boardorder may also have significancefor otherformal pro-ceedings,including bankruptcy proceedings,and for theemployees affected by the unfair labor practices.[Recommended Order omitted from publication.]